Citation Nr: 0949040	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  06-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for cervical spine degenerative disc disease.

2.  Entitlement to a disability rating higher than 20 percent 
for lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to 
September 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims of entitlement to a disability rating higher than 
10 percent for cervical spine degenerative disc disease and 
entitlement to a disability rating higher than 20 percent for 
lumbar spine degenerative disc disease must be remanded for 
the Agency of Original Jurisdiction's (AOJ) consideration of 
evidence received after the last issuance of the Supplemental 
Statement of the Case (SSOC).

Following the July 2008 SSOC, the Veteran submitted 
additional private and VA medical records regarding treatment 
of his service-connected cervical and lumbar spine 
disabilities since 2008.  This evidence includes a May 2009 
report of a bilateral S1 transforaminal epidural steroid 
injection performed by N.A. Khan, M.D., for treatment of the 
Veteran's mechanical chronic lower lumbar discogenic pain and 
lumbar spinal stenosis.

The AOJ has not considered this evidence and the Veteran did 
not waive his right to review of the additional evidence by 
the AOJ.  See generally Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed Cir. 2003).  To 
afford the Veteran due process, the Board remands the claims 
for consideration of the additional evidence by the AOJ.  If 
the disposition remains unfavorable, the claim will return to 
the Board for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will readjudicate the 
claims of entitlement to a disability 
rating higher than 10 percent for cervical 
spine degenerative disc disease and 
entitlement to a disability rating higher 
than 20 percent for lumbar spine 
degenerative disc disease after 
consideration of the evidence submitted 
following the July 2008 SSOC.  

	If deemed necessary by the RO/AMC, 
the Veteran will be afforded any 
additional medical examinations and or 
clinical testing to ascertain the 
severity of the service-connected 
disorders.  See VAOPGCPREC 11-95 (Holding 
in part that the Board is not required to 
remand an appealed claim merely because 
of the passage of time when an adequate 
examination report was originally 
prepared, unless the severity of the 
disability has increased. ); see also 
Palczewski v. Nicholson, 21 Vet. App. 
174, (In an initial rating claim, the 
mere passage of time does not require VA 
to afford an additional medical 
examination, absent evidence or 
allegation of a deficiency in the 
evidence of record); Jones v. Brown, 7 
Vet. App. 134 (1994) (Regarding VA's duty 
in increased rating claims to provide 
appropriate medical examinations).

2. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim.  If any benefits 
sought remain denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case (SSOC), and afforded the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

